Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 15, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on April 15, 2022, have been entered.

Status of Claims
Amendment of claims 1-2, 4, 7, 11-13 and 15; cancellation of claims 3 and 16-20; and addition of claims 21-23, is acknowledged.
Claims 1-2, 4, 6-15 and 21-24 are currently pending and are the subject of this office action.
Claims 1-2, 4, 6-15 and 21-24 are presently under examination.

The following species, elected by Applicant are under examination:

    PNG
    media_image1.png
    155
    172
    media_image1.png
    Greyscale
as the compound of formula (I).


Priority
The present application is a 371 of PCT/EP2018/071168 filed on 08/03/2018, and claims priority to foreign application EPO EP17306038 filed on 08/03/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (a-d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EPO EP 17306038.5, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application EP 17306038.5 fails to disclose compounds of formula (I) as in instant claim 1, as such the priority date for this application is the priority date for PCT/EP2018/071168, which is 08/03/2018.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant, cited in prior office action) and Auclair et. al. (US 2021/0059979)

For claims 1-6 and 14,
Sen teaches a composition comprising alpha-tocopherol (alpha-T) for the treatment of leishmaniasis (see title and entire document).  
Auclair teaches a pharmaceutically and/or cosmetically composition comprising:
3-(2-chloracetamido) ethyl benzoate (ECAB) in a concentration form 0.1% to1%, which anticipates the instantly claimed range (0.05% to 1.0%), (see [0051]-[0052]),
Dihydroquercetin (DHQ) in a concentration from 0.05% to 10% which overlaps with the instantly claimed range (2% to 8%) (see [0053]-[0055], and
Bisabolol in a concentration from 0.1% to 2.0%, which anticipates the instantly claimed range (0.1% to 8.0%) (see [0056]-[[0057]).  See also [0059]-[0063].
The compositions are effective for the treatment of Leishmaniasis (see abstract and [0073]).
In one example (see Table 1 example 6 and paragraph [0098]) the composition comprises:
1% 3-(2-chloracetamido) ethyl benzoate (ECAB),
5% DHQ, and
3% bisabolol,
All of which anticipate the ranges of claim 1.
Sen further teaches the administration of 10 mg/kg of tocopherol which was previously dissolved in the minimum amount of ethanol and diluted with 0.9% saline (see page 528, left column, under Antioxidant Treatment).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a composition comprising bisabolol, DHQ and 3-(2-chloracetamido) ethyl benzoate as disclosed by Auclair), and a second composition comprising tocopherol (as disclosed by Sen), each of which is taught by the prior art to be useful for the same purpose (treating leishmaniasis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from there having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 

The concentration amounts disclosed by Auclair anticipate the instantly claimed ranges for DHQ, 3-(2-chloracetamido) ethyl benzoate, and bisabolol.  

The prior art does not teach the proportion of tocopherol that should be present in the composition.   However, since Sen provides quantitative data for the efficacy of a composition comprising tocopherol against leishmaniasis, before the effective filing date of the claimed invention he skilled in the art would have been able to optimize these ratios since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claims 1, 6 and 14 with a reasonable expectation of success.

For claim 2, Auclair teaches a concentration of DHQ of 5% (see [0098] and Table 1, example 6), which anticipates the instantly claimed range (2.5% to 7.0%), thus resulting in the practice of claim 2 with a reasonable expectation of success.

For claim 4, Auclair teaches a concentration of bisabolol of 3.0% (see [0098] and Table 1, example 6), which anticipates the instantly claimed range (2.5% to 4.0%), thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claim 7, Auclair teaches a concentration of 3-(2-chloracetamido) ethyl benzoate of 0.3% (see Table 1, example 1), which anticipates the instantly claimed range (0.1% to 0.6%), thus resulting in the practice of claim 7 with a reasonable expectation of success.

For claim 8, Auclair teaches that the composition further comprises a pharmaceutically or cosmetically acceptable vehicle (see [0063]), thus resulting in the practice of claim 8 with a reasonable expectation of success.

For claim 9, Auclair further teaches that the composition further comprises: animal fat, vegetable fat, higher alcohols, glycols or mineral oils (see [0064]), thus resulting in the practice of claim 9 with a reasonable expectation of success.

For claim 10, Auclair teaches that the composition comprises surfactants, pigments, stabilizers, emollients and/or humectants (see [0066]), thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, Auclair further teaches that the composition can be in the form of a cream, a gel, an ointment, a solution, an emulsion, etc. (see [0071]), thus resulting in the practice of claim 11 with a reasonable expectation of success.

For claim 12, Auclair teaches that the composition is effective in treating visceral leishmaniasis, cutaneous leishmaniasis and mucosal leishmaniasis (see [0074]), thus resulting in the practice of claim 12 with a reasonable expectation of success.

For claim 13, Auclair teaches that the parasitic protozoa responsible for leishmaniasis could be: Leishmania aethiopica, Leishmania amazonensis, Leishmania braziliensis, Leishmania donovani, Leishmania guyanensis, Leishmania infantum, Leishmania lainsoni, Leishmania lindenbergi, Leishmania mexicana, Leishmania major, Leishmania naiffi, Leishmania panamensis, Leishmania peruviana, Leishmania shawi, Leishmania tropica and/or Leishmania venezuelensis (see [0079]), thus resulting in the practice of claim 13 with a reasonable expectation of success.

For claim 15, Auclair teaches a device for the use in the treatment of leishmaniasis (see [0088]), thus resulting in the practice of claim 15 with a reasonable expectation of success.
 
For claim 21, Auclair further teaches that the composition can be in the form of a cream or stick (see [0071]), thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claim 22, Auclair teaches that leishmaniasis can be cutaneous leishmaniasis (see [0074]), thus resulting in the practice of claim 22 with a reasonable expectation of success.

For claim 23, Auclair teaches that the parasitic protozoa responsible for leishmaniasis could be: Leishmania amazonensis, Leishmania donovani, Leishmania mexicana and/or Leishmania major (see [0079]), thus resulting in the practice of claim 23 with a reasonable expectation of success.

For claim 24, Auclair teaches that the device can be a delivery device (see [0089]), thus resulting in the practice of claim 23 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 18July 31, 2022.